            Case 1:19-cv-09460-PGG Document 1 Filed 10/13/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ADRIAN BOOT,

                               Plaintiff,                     Docket No. 1:19-cv-9460

        - against -                                           JURY TRIAL DEMANDED


 COMPLEX MEDIA, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Adrian Boot (“Boot” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant Complex Media, Inc. (“Complex Media” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the English rock band The Clash, owned and registered by Boot, a

professional photographer. Accordingly, Boot seeks monetary relief under the Copyright Act of

the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.
            Case 1:19-cv-09460-PGG Document 1 Filed 10/13/19 Page 2 of 4




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Boot is a professional photographer in the business of licensing his photographs to

online and print media for a fee having a usual place of business at The Chantry, Walditch,

Bridport Dorset DT6 4LB, United Kingdom.

       6.      Upon information and belief, Complex Media is a foreign business corporation

duly organized and existing under the laws of the State of Delaware, with a place of business at

1271 Avenue of the Americas, New York, New York 10020. Upon information and belief,

Complex Media in registered with the New York State Department of Corporations to do

business in New York. At all times material hereto, Complex Media has owned and operated a

website at the URL: www.Complex.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Boot photographed the English rock band The Clash (the “Photograph”). A true

and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Boot is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-080-775.

       B.      Defendant’s Infringing Activities

       10.     Complex Media ran an article on the Website entitled A Rap Fan’s Guide to Punk

Rock. See: https://www.complex.com/music/2014/06/rap-fans-guide-to-punk/. The article
           Case 1:19-cv-09460-PGG Document 1 Filed 10/13/19 Page 3 of 4




featured the Photograph. A screenshot of the Photograph on the Website is attached hereto as

Exhibit C.

        11.     Complex Media did not license the Photograph from Plaintiff for its article, nor

did Complex Media have Plaintiff’s permission or consent to publish the Photograph on its

Website.

        12.     Plaintiff first discovered the use of the Photograph on the Website in April 2018.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

        13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

        14.     Complex Media infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Complex Media is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

        15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        16.     Upon information and belief, the foregoing acts of infringement by Complex

Media have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
            Case 1:19-cv-09460-PGG Document 1 Filed 10/13/19 Page 4 of 4




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Complex Media be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       October 13, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Adrian Boot
